
	
		II
		Calendar No. 632
		109th CONGRESS
		2d Session
		S. 3925
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Lugar introduced the
			 following bill; which was read the first time
		
		
			September 25, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide certain authorities for the Secretary of State
		  and the Broadcasting Board of Governors, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreign Affairs Management
			 Authorities Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Foreign Service Compensation Modernization
					Sec. 101. Foreign Service pay for performance
				system.
					Sec. 102. Transition to performance-based compensation
				system.
					Sec. 103. Uniform compensation for worldwide
				service.
					Sec. 104. Technical and conforming amendments.
					TITLE II—Miscellaneous Provisions
					Sec. 201. Education allowances.
					Sec. 202. Fraud prevention and detection account.
					Sec. 203. Extension of privileges and immunities.
					Sec. 204. International litigation fund.
					Sec. 205. Personal services contracting.
					Sec. 206. Facilitating service in Iraq and
				Afghanistan.
					Sec. 207. Discontinuance of duplicative or obsolete
				reports.
				
			IForeign Service
			 Compensation Modernization
			101.Foreign
			 Service pay for performance system
				(a)PurposeThe
			 purposes of this title are—
					(1)to recruit,
			 retain, and reward high-performing Foreign Service members;
					(2)to ensure
			 performance management that effectively communicates performance expectations
			 and makes meaningful distinctions based upon relative performance; and
					(3)to institute a
			 worldwide pay system for the Foreign Service.
					(b)Foreign service
			 scheduleSection 403 of the
			 Foreign Service Act of 1980 (22 U.S.C. 3963) is amended to read as
			 follows:
					
						403.Foreign
				service schedule
							(a)EstablishmentThe
				President shall establish, annually review, and periodically adjust a Foreign
				Service Schedule, which shall consist of 9 salary classes that apply to members
				of the Service who are citizens of the United States and for whom salary rates
				are not otherwise provided under this chapter. The maximum salary rate for the
				highest class established under this section, which shall be designated class
				1, may not exceed the rate of basic pay for level IV of the Executive Schedule
				under section 5315 of title 5, United States Code.
							(b)AdjustmentsAny
				adjustment in the basic salary rates for members of the Service shall be made
				in accordance with section
				406.
							.
				(c)Within class
			 salary increasesSection 406 of the Foreign Service Act of 1980
			 (22 U.S.C. 3966) is amended to read as follows:
					
						406.Within class
				salary increases
							(a)DeterminationThe
				Secretary shall determine which basic salary rate within a salary class on the
				Foreign Service Schedule shall be paid to members of the Service, taking into
				account individual performance, contribution to the mission of the Department,
				or both, under a rigorous performance management system that—
								(1)makes meaningful
				distinctions based upon relative performance; and
								(2)clearly links
				individual pay and performance under precepts prescribed by the
				Secretary.
								(b)Equal basic
				salary adjustmentsNotwithstanding subsection (a), the Secretary
				may provide equal basic salary adjustments for all career candidates or other
				members of the Service—
								(1)whose performance
				has not been reviewed by a selection board under section 602; and
								(2)who are found to
				meet the standards of performance for their class.
								(c)Funding for
				performance-based salary adjustments
								(1)In
				generalIn order to provide funding for adjustments in basic
				salary rates under subsection (a), the Secretary shall annually allocate an
				amount equal to or greater than the sum of—
									(A)an amount that
				would be sufficient to fund within grade salary increases under section 406(a)
				of the Foreign Service Act as in effect on the date of the enactment of the
				Foreign Affairs Management Authorities Act of
				2006; and
									(B)the amount
				necessary to provide for pay adjustments based on mission requirements, labor
				market conditions, availability of funds, pay adjustments received by employees
				of other Federal agencies, and any other relevant factors.
									(2)FlexibilityThe
				formula set forth in paragraph (1) shall—
									(A)ensure that
				members of the Service, in the aggregate, are not disadvantaged in terms of the
				overall amount of pay available as a result of conversion to the new
				performance-based compensation system authorized by this section; and
									(B)provide
				flexibility to accommodate changes in the mix of employees and the functions
				they perform, and other changed circumstances that might impact pay
				levels.
									(3)LimitationA
				performance-based salary adjustment authorized by subsection (a) may not be
				paid to any member of the Service whose performance falls below the standards
				of performance for the salary class of the member during the applicable rating
				period.
								.
				(d)Prohibitions
					(1)Locality
			 payments prohibitedA member of the Foreign Service may not
			 receive a locality-based comparability payment under section 5304 of title 5,
			 United States Code, for service performed on or after the first day of the
			 first pay period beginning on or after April 1, 2008.
					(2)Nonforeign area
			 allowance or differentialExcept as provided in section
			 103(c)(1), a member of the Foreign Service may not receive a nonforeign area
			 allowance or differential under section 5941 of title 5, United States Code,
			 for service performed on or after the first day of the first pay period
			 beginning on or after April 1, 2008.
					(e)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the first day of the first pay period beginning on or after
			 April 1, 2008.
				102.Transition to
			 performance-based compensation system
				(a)Rates of
			 pay
					(1)In
			 generalExcept as provided under subsection (b), the Foreign
			 Service Schedule issued under section 403 of the Foreign Service Act of 1980,
			 in effect on the date of the enactment of this Act, including step
			 rates—
						(A)shall be adjusted
			 in accordance with section 5303 of title 5, United States Code; and
						(B)shall be capped
			 at the maximum rate of basic pay for grade GS–15 of the General Schedule under
			 section 5332 of that title.
						(2)Locality
			 payA member of the Service whose official duty station is
			 located in an applicable locality pay area shall continue to receive
			 locality-based comparability payments under section 5304 of title 5, United
			 States Code.
					(b)Interim Foreign
			 Service Schedule
					(1)EstablishmentBefore
			 the effective date of this section, the Secretary of State shall establish an
			 interim Foreign Service Schedule for members of the Service designated class 1
			 or below whose official duty station is not located in areas for which such
			 members receive payments pursuant to section 5304 or 5941 of title 5, United
			 States Code.
					(2)Increased
			 ratesThe rates under the Foreign Service Schedule established
			 under this subsection shall be 9 percent higher than the rates under the
			 Foreign Service Schedule described in subsection (a) unless a different
			 percentage is prescribed by the President. Each covered member shall receive a
			 corresponding increase in the member’s rate of basic pay. Any adjustment of the
			 rates under the Foreign Service Schedule described in subsection (a) shall
			 result in a corresponding adjustment of rates under the Foreign Service
			 Schedule established under this subsection.
					(3)Conversion
			 rulesThe Secretary shall establish conversion rules for a member
			 who is transferred between the Foreign Service Schedule described in subsection
			 (a) and the Foreign Service Schedule established under this subsection due to a
			 change in official duty station.
					(c)Step
			 IncreasesA member covered by the Foreign Service Schedule
			 (including the interim Foreign Service Schedule) shall receive within class
			 salary step increases in accordance with section 406 of the Foreign Service Act
			 of 1980 (22 U.S.C. 3966), including step increases that, but for the amendments
			 made by this title, otherwise would have become effective on the first day of
			 the first pay period beginning on or after April 1, 2008.
				(d)Effective
			 dateThis section shall be effective beginning on the first day
			 of the first pay period beginning on or after April 1, 2007, and ending on the
			 effective date described in section 101(e).
				103.Uniform
			 compensation for worldwide service
				(a)Transitions and
			 pay formulas
					(1)Conversion
			 dateSubject to paragraphs (2) through (4), a member of the
			 Service designated class 1 or below shall be converted to the new Foreign
			 Service Schedule established under section 403 of the Foreign Service Act of
			 1980, as amended by section 101, on the first day of the first pay period
			 beginning on or after April 1, 2008.
					(2)Simultaneous
			 pay actionsSubject to section 102(c), the Secretary shall
			 determine how any applicable simultaneous pay actions, including promotions,
			 within grade increases, and geographic moves, will be applied in connection
			 with a conversion, under paragraph (1).
					(3)Pay conversion
			 formulaAny member described in paragraph (1) whose official duty
			 station is not located in an area for which members receive payments pursuant
			 to section 5304 or 5941 of title 5, United States Code, shall receive an
			 increase in the member’s rate of basic pay upon conversion, if necessary, to
			 ensure that the resulting rate equals the sum of—
						(A)the base rate
			 under the Foreign Service Schedule described in section 102(a) for the member’s
			 class and step; and
						(B)the amount
			 resulting from multiplying the rate described in subparagraph (A) by the
			 locality-based comparability percentage in effect for the Washington, D.C.
			 locality pay area at that time.
						(4)Locality-based
			 payAny member described in paragraph (1) whose official duty
			 station is located in an area for which such members receive payments pursuant
			 to section 5304 or 5941 of title 5, United States Code, shall, upon conversion,
			 cease to receive payments authorized under such sections and shall receive
			 instead an increase in the member’s rate of basic pay equivalent to the
			 percentage value of the locality-based comparability payment received by
			 members of the Service designated class 1 or below whose official duty station
			 was Washington, D.C. on the date of conversion.
					(b)Adjustments in
			 the rate of basic pay
					(1)In
			 generalAfter conversion to the Foreign Service Schedule
			 established under section 403 of the Foreign Service Act of 1980, as amended by
			 section 101, the Secretary may provide a special one-time adjustment in the
			 rate of basic pay for career candidates or other members of the Service—
						(A)whose performance
			 has not been reviewed by a selection board under section 602 of such Act (22
			 U.S.C. 4002); and
						(B)who, if not for
			 such conversion, would have been scheduled to receive a step increase after the
			 date of conversion and before September 30, 2008.
						(2)LimitationsAny
			 such adjustment shall be prorated based on the portion of time accrued toward
			 achieving a step increase as of the day before conversion. No adjustment under
			 this subsection may result in a rate above the maximum rate of the applicable
			 rate range.
					(3)Management
			 rightAdjustments under this subsection—
						(A)shall be
			 considered a management right under section 1005(a) of the Foreign Service Act
			 of 1980 (22 U.S.C. 4105(a)); and
						(B)are not
			 grievances under section 1101(b) of such Act (22 U.S.C. 4131(b)).
						(c)Special
			 transitional rules
					(1)Special
			 rulesThe Secretary may establish special transitional rules to
			 prevent a reduction in a member’s rate of pay due to a conversion to the
			 Foreign Service Schedule established under section 102(b). Notwithstanding
			 subsection (a)(4), such rules may authorize a member stationed in a nonforeign
			 area to temporarily continue to receive a portion of an allowance or post
			 differential under section 5941 of title 5, United States Code.
					(2)ApplicabilityThis
			 subsection shall apply to a member who, immediately before conversion—
						(A)is entitled to a
			 locality-based comparability payment under section 5304 of title 5, United
			 States Code, at a rate exceeding the locality rate applicable in Washington,
			 D.C., at that time; or
						(B)is entitled to a
			 nonforeign area allowance or differential under section 5941 of such
			 title.
						(3)Treatment of
			 temporary adjustmentAny temporary adjustment provided to a
			 member described in paragraph (2)(A) shall be treated as basic pay for the same
			 purposes as the locality-based comparability payment under section 5304 of
			 title 5, United States Code.
					104.Technical and
			 conforming amendments
				(a)Technical and
			 conforming amendments to the Foreign Service ActThe Foreign
			 Service Act of 1980 (22 U.S.C. 3901 et seq.) is amended—
					(1)in section
			 402(a)(2) (22 U.S.C. 3962(a)(2)), by inserting under precepts prescribed
			 by the Secretary after system;
					(2)in section 602(a)
			 (22 U.S.C. 4002(a)), by amending paragraph (3) to read as follows:
						
							(3)approvals or
				denials of performance-based salary adjustments under sections 402(a)(2) and
				406(a)
							;
					(3)in section 605
			 (22 U.S.C. 4005)—
						(A)in subsection
			 (a)—
							(i)by
			 inserting and performance-based salary adjustments under sections
			 402(a)(2) and 406(a) after Recommendations for
			 promotion; and
							(ii)by
			 inserting and performance-based salary adjustments after
			 shall make promotions; and
							(B)in subsection
			 (b)—
							(i)by
			 inserting or precepts prescribed by the Secretary after
			 set forth by regulation; and
							(ii)by
			 inserting or salary adjustment after delay the
			 promotion;
							(4)in section 606
			 (22 U.S.C. 4006)—
						(A)in subsection
			 (a)(4), by striking within-class salary increase and inserting
			 performance-based salary adjustment; and
						(B)in subsection
			 (b), by striking within-class salary increases and inserting
			 performance-based salary adjustments;
						(5)in section
			 806(a)(9) (22 U.S.C. 4046(a)(9)), by adding at the end the following:
			 This paragraph shall not apply to service performed on or after the
			 first day of the first pay period beginning on or after April 1,
			 2008.;
					(6)in section
			 855(a)(3) (22 U.S.C. 4071d(a)(3)), by adding at the end the following:
			 This paragraph shall not apply to service performed on or after the
			 first day of the first pay period beginning on or after April 1,
			 2008.;
					(7)in section
			 1005(a) (22 U.S.C. 4105(a))—
						(A)in paragraph (6),
			 by striking and at the end;
						(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(8)to make
				determinations under sections 402(a)(2) and 406(a), to make pay adjustments
				under section 406(b), or to make allocations under section
				406(c).
								;
				and
						(8)in section
			 1101(b) (22 U.S.C. 4131(b))—
						(A)in paragraph (3),
			 by striking or at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
						(C)by adding at the
			 end the following:
							
								(5)judgments with
				respect to pay determinations under sections 402(a)(2) and 406(a), pay
				adjustments under section 406(b), or allocations under section
				406(c).
								.
						(b)Technical and
			 conforming amendments to title
			 5Title 5, United States Code,
			 is amended—
					(1)in chapter
			 53—
						(A)in section
			 5302(1)—
							(i)in
			 subparagraph (A), by adding or at the end;
							(ii)by
			 striking subparagraph (B); and
							(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
							(B)in section
			 5304(h)(1)(D)—
							(i)in
			 clause (v), by striking or at the end;
							(ii)in
			 clause (vi), by striking the period at the end and inserting ;
			 or; and
							(iii)by adding at
			 the end the following:
								
									(vii)a position in
				the Foreign Service.
									;
				and
							(2)in chapter
			 57—
						(A)in section
			 5753(a)(2)(A), by inserting: , excluding members of the Foreign Service
			 other than chiefs of mission and ambassadors at large before the
			 semicolon at the end.
						(B)in section
			 5754(a)(2)(A), by inserting: , excluding members of the Foreign Service
			 other than chiefs of mission and ambassadors at large before the
			 semicolon at the end.
						(c)Effective
			 dateThe amendments made by subsections (a) and (b)(1) shall take
			 effect on the first day of the first pay period beginning on or after April 1,
			 2008.
				IIMiscellaneous
			 Provisions
			201.Education
			 allowancesSection 5924(4) of
			 title 5, United States Code, is amended—
				(1)in subparagraph
			 (A)—
					(A)by inserting
			 and, if educational trips are required for successful completion of a
			 grade or course, the cost of such trips after Act);
			 and
					(B)by striking
			 nearest locality and inserting nearest locality in the
			 United States;
					(2)by amending
			 subparagraph (B) to read as follows:
					
						(B)The travel
				expenses of dependents of an employee to and from a school to obtain a
				secondary, post-secondary, or post-baccalaureate education, not to exceed 1
				annual trip each way for each dependent. An allowance payment under
				subparagraph (A) may not be made for a dependent during the 12-month period
				beginning on the date of the arrival of the dependent at the selected
				educational institution under authority contained in this
				subparagraph.
						;
				and
				(3)by adding at the
			 end the following:
					
						(D)Allowances
				provided under subparagraphs (A) and (B) may include, at the election of the
				employee, payment or reimbursement of the costs incurred to store baggage for
				the employee’s dependent at or in the vicinity of the dependent’s school during
				1 trip per year by the dependent between the school and the employee’s duty
				station, except that such payment or reimbursement may not exceed the cost that
				the Government would incur to transport the baggage in connection with the
				trip, and such payment or reimbursement shall be in lieu of transportation of
				the
				baggage.
						.
				202.Fraud
			 prevention and detection accountSection 286(v)(2)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(v)(2)(A)) is amended—
				(1)in clause (i), by
			 inserting or primarily after exclusively;
			 and
				(2)by amending
			 clause (ii) to read as follows:
					
						(ii)otherwise to
				prevent and detect visa fraud, including primarily fraud by applicants for
				visas described in subparagraph (H)(i), (H)(ii), or (L) of section 101(a)(15),
				in cooperation with the Secretary of Homeland Security or pursuant to the terms
				of a memorandum of understanding or other agreement between the Secretary of
				State and the Secretary of Homeland Security;
				and
						.
				203.Extension of
			 privileges and immunities
				(a)The African
			 UnionSection 12 of the
			 International Organizations Immunities Act (22 U.S.C. 288f–2) is
			 amended—
					(1)in the header, by striking
			 Organization of
			 African Unity and inserting African
			 Union;
					(2)by inserting (a) before
			 The provisions; and
					(3)by adding at the
			 end the following:
						
							(b)Under such terms
				and conditions as the President shall determine, consistent with the purposes
				of this title, the President is authorized to extend, or enter into an
				agreement to extend, to the African Union Mission to the United States of
				America, and to its members, the privileges and immunities enjoyed by
				diplomatic missions accredited to the United States, and by members of such
				missions, subject to corresponding conditions and
				obligations.
							.
					(b)The Holy
			 SeeUnder such terms and
			 conditions as the President shall determine, the President may extend, or enter
			 into an agreement to extend, to the Permanent Observer Mission of the Holy See
			 to the United Nations in New York, and to its members, the privileges and
			 immunities enjoyed by the diplomatic missions of member states to the United
			 Nations, and their members, subject to corresponding conditions and
			 obligations.
				204.International
			 litigation fundSection
			 38(d)(3) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2710(d)(3)) is amended by
			 striking from another agency of the United States Government and
			 inserting as a result of a decision of an international tribunal, from
			 another agency of the United States Government,.
			205.Personal
			 services contracting
				(a)Broadcasting
			 Board of GovernorsSection 504 of the
			 Foreign Relations Authorization Act,
			 Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note), is amended—
					(1)in subsection
			 (a), by striking broadcasters, producers, and writers and
			 inserting broadcasters and other broadcasting
			 specialists;
					(2)in subsection
			 (c), by striking December 31, 2006 and inserting December
			 31, 2007.
					(b)Inspector
			 General oversight of Iraq and Afghanistan
					(1)In
			 generalSubject to paragraph (2), the Inspector General of the
			 Department of State and the Broadcasting Board of Governors (referred to in
			 this subsection as the Inspector General) may use personal
			 services contracts to engage citizens of the United States to facilitate and
			 support the Office of the Inspector General’s oversight of programs and
			 operations related to Iraq and Afghanistan. Individuals engaged by contract to
			 perform such services shall not, by virtue of such contract, be considered to
			 be employees of the United States Government for purposes of any law
			 administered by the Office of Personnel Management. The Secretary of State may
			 determine the applicability to such individuals of any law administered by the
			 Secretary concerning the performance of such services by such
			 individuals.
					(2)ConditionsThe
			 authority under paragraph (1) is subject to the following conditions:
						(A)The Inspector
			 General determines that existing personnel resources are insufficient.
						(B)The contract
			 length for a personal services contractor, including options, may not exceed 2
			 years, unless the Inspector General makes a finding that exceptional
			 circumstances justify an extension of up to 1 additional year.
						(C)Not more than 20
			 individuals may be employed at any time as personal services contractors under
			 the program.
						(3)Termination of
			 authorityThe authority to award personal services contracts
			 under this subsection shall terminate on December 31, 2008. A contract entered
			 into prior to the termination date under this paragraph may remain in effect
			 until not later than December 31, 2009.
					(4)Other
			 authorities not affectedThe authority under this subsection is
			 in addition to any other authority of the Inspector General to hire personal
			 services contractors.
					206.Facilitating
			 service in Iraq and AfghanistanSection 824(g) of the Foreign Service Act of
			 1980 (22 U.S.C. 4064(g)) is amended—
				(1)in paragraph (1),
			 by striking To facilitate and all that follows through
			 the Secretary and inserting The Secretary;
			 and
				(2)in paragraph (3),
			 by inserting to facilitate the assignment of persons to Iraq and
			 Afghanistan or to posts vacated by members of the Service assigned to Iraq and
			 Afghanistan after paragraph (1).
				207.Discontinuance
			 of duplicative or obsolete reports
				(a)Report on steps
			 taken concerning violations of territorial integritySection 560(g) of the Foreign Operations,
			 Export Financing and Related Programs Appropriations Act, 1994 (22 U.S.C. 5814
			 note; 107 Stat. 967) is amended by striking : Provided
			 further, That thirty days after the date of enactment of this Act, and
			 then annually thereafter, the Secretary of State shall report to the Committees
			 on Appropriations on steps taken by the governments of the New Independent
			 States concerning violations referred to in this subsection: Provided
			 further, That in preparing this report the Secretary shall consult
			 with the United States Representative to the Conference on Security and
			 Cooperation in Europe.
				(b)Quarterly
			 reports on terrorist lookout committeesSection 304(f) of the Enhanced Border
			 Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1733(f)) is
			 repealed.
				(c)Semiannual
			 reports on acquisition and major security upgradesSection
			 605(c) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22
			 U.S.C. 4865 note; 113 Stat. 1501A–454) is repealed.
				(d)Report on fuel
			 used and other activities of North Korean armed forcesSection 585 of the Foreign Operations,
			 Export Financing and Related Programs Appropriations Act, 1997 (22 U.S.C. 2656
			 note) is repealed.
				(e)Report on PLO
			 commitments complianceSection 804 of the PLO Commitments
			 Compliance Act of 1989 (title VIII of Public Law 101–246; 104 Stat. 78) is
			 repealed.
				(f)Report on the
			 Multinational Force and ObserversSection 6 of the Multinational Force and
			 Observers Participation Resolution (22 U.S.C. 3425) is repealed.
				(g)Report on
			 employment of United States citizens by certain international
			 organizationsSection 181 of
			 the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C.
			 276c–4) is repealed.
				(h)Report on the
			 implementation of the Partnership for Peace initiativeSection 514(a) of the Foreign Relations
			 Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 1928 note; 108 Stat.
			 467) is repealed.
				(i)Report on
			 research and training for eastern europe and former soviet
			 unionThe Research and Training for Eastern Europe and the
			 Independent States of the Former Soviet Union Act of 1983 (22 U.S.C. 4501 et
			 seq.) is repealed.
				
	
		September 25, 2006
		Read the second time and placed on the
		  calendar
	
